McCay, Judge.
Such an act as this standing alone would not make out a case against the defendant. But in eases of this character, acts very insignificant of themselves, may, with other acts, make the defendant guilty. In the present case, there is evidence of disorder added to this, the act complained of. If true, it shows the defendant’s house to be a place of resort for offenders against the law, and that he aids, secretes and abets them. The act gives color to the other acts — stamps the temper witli which they are done. A house in which fugitives from justice are harbored can be very fairly said to be ill-governed and disorderly. We admit that the case made is not a very strong one, but the jury and the judge seem to *218have thought the case sufficiently proven, and we have not the right, if we had the wish, to interfere, since there is, without question, evidence to sustain the verdict.
Judgment affirmed.